Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 13 and 15-16 were canceled.
Claim(s) 1-12, 14 and 17 are pending for examination.

Response to Arguments
Applicant's arguments with respect to rejection of claims 1-17 under 35 U.S.C. 102/103 have been considered and are found partially persuasive. Buck does not explicitly disclose “connectors”. Additionally, an explanation of how the prior art taught claims 11, 13, and 14 was missing. Thus a second non-final rejection is being issued.
Regarding Applicant’s argument that “…This consumption credit is not disclosed in Luke. Rather, the pertinent parts of Luke disclose a method in which an estimated range is determined based on engine characteristics, an estimated travel distance is calculated, and then a determination is made as to whether to modify the performance of the engine based on that comparison. Luke [0013]. Later, Luke discloses the concept of making further modifications to the motor if more range is needed. [0016].” 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., para[0023] and para [0052]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It should be noted that consumption credit is not explicitly defined in the specification, instead applicant is relying on examples given in the spec to state what the consumption credit maybe.
Regarding Applicant’s argument that “In Luke, these are static calculations, whereas in the claimed invention discloses a method that may increase or decrease a consumption credit over time, e.g. "periods 11 of travel in which the actual distance consumption is below the setpoint distance consumption accrue as a consumption credit."” 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. “claimed invention discloses a method that may increase or decrease a consumption credit over time, e.g. "periods 11 of travel in which the actual distance consumption is below the setpoint distance consumption accrue as a consumption credit."”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In fact the term “over time” or its synonyms are absent from the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are a “input means for …” as recited in claim 17.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Regarding  the input means, the structure disclosed in the specification is an accelerator pedal or similar “The pause function is preferably initiated in a way that does not require the vehicle operator to have to push a switch or button. Rather, rapidly depressing the accelerator pedal to the floor, i.e., a kick-down, is one suggested way of initiating the pause function.”
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the actual value" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over by Buck et al. (US 5627752 A; hereinafter known as Buck) in view of Luke et al. (US 20130030630 A1, hereinafter known as Luke).
Regarding Claim 1, Buck teaches, 
A method for reducing energy consumption during the operation of a motor, comprising the following method steps: (abstract “A method for assisting the driver of a vehicle in the optimum use of the on-board energy supply, by consumption-oriented driving-power limitation, especially for electric vehicles.”)
a) defining a target variable of a specific parameter as a setpoint value, wherein the specific parameter correlates to the energy consumption of the motor; (Column 3 “In step 106, the set point value V for the driving-power limitation is calculated on the basis of the permissible consumption rate K.” where K itself can be considered the setpoint value. This is K is the permissible rate consumption defined by energy supply and distance to destination as shown in fig. 2 label 105)
b) supplying energy to the motor, (column 4 “Various means are possible for driving-power limitation, e.g. rotational speed limitation, inhibition of the driving power above an acceleration or speed limit. Direct power limitation is also possible, for example, by fuel-supply limitation in the case of the diesel internal combustion engine or current limitation in the case of the electric vehicle.” Where energy is being supplied to the motor in the first place for it to be limited. Also in the context of the reference during limiting power, power is not cut but still being supplied in reduced amount)
c) calculating an actual value of the specific parameter during operation of the motor; (Fig.2 Label 103-108. As the processes of calculating the permissible rate of consumption is cyclic thus it is updated. The updated value can be considered an actual value as it is taking the current, e.g. actual, energy supply amount. Column 3 “Otherwise, the method is continued with step 105, in which the current energy supply E is interrogated and the consumption rate per unit distance K=E/D permitted for covering the remaining distance D is determined. Although this consumption rate K may be exceeded for a brief period, it must be complied with on average in order to be able to reach the destination with the existing energy supply E.”)
d) comparing that actual value with the setpoint value; (Fig.2 Label 103-108 and Column 3, “However, an incorrect estimate of the driving conditions is compensated for in the following method cycle because the next set point value V is determined as a function of the actually existing energy supply E.” The cyclically updated permissible rate consumption is used to update the setpoint value thus a comparison is naturally occurring.)
e) repeating the step of calculating and comparing cyclically; (Fig. 2 label 103-108, where the flow chart shows and cyclic process where 103-108 are repeated.)
f) 
g) after each comparison, determining whether the actual value exceeds the setpoint value, and if the actual value does not exceed the setpoint value, (Fig. 2 label 103-108, where if the actual value (updated K value) does not exceed the previous K value (setpoint value) the driving power would not be reduced further.) and, 
h) if, after each comparison, (“However, an incorrect estimate of the driving conditions is compensated for in the following method cycle because the next set point value V is determined as a function of the actually existing energy supply E. As a result, increased consumption on one route section, for example, leads to a more severe driving-power limitation and hence energy saving on the following stretch of road. For stable control dynamics, however, it is advantageous if the relationship between the set point value V and the permissible consumption rate K taken as a basis is adapted so well to the real driving conditions that the permissible consumption rate K is actually complied with.” Where power driving power is reduced from a previous amount if the actual energy per unit distance is higher than the calculated K.)

Buck does not teach integrating each actual value that is calculated into a calculation for a consumption credit and adding any amount of the actual value that is below the setpoint value to the consumption credit; and Reducing supply of energy to the motor based on available consumption credit.

However, Luke teaches integrating each actual value that is calculated into a calculation for a consumption credit and adding any amount of the actual value that is below the setpoint value to the consumption credit; (para [0013] “A method of operating a vehicle having a prime mover powered by a main electrical power storage device may be summarized as including determining an estimated range of the vehicle based at least in part on at least one electrical characteristic of the main electrical power storage device at a present time; determining at least an estimate of at least one travel distance between a present location and at least one destination; comparing the determined travel distance with the determined estimated range; and determining whether to limit an operational characteristic of the prime mover of the vehicle based at least in part on a result of the comparison of the determined travel distance and the determined estimated range.” where difference between distance to destination and vehicle range can be considered a consumption credit. Where more range than distance are a positive amount of credits and when range is less than distance no credit is available. As range can be calculated using average mileage [distance per unit energy], para [0106] “the controller of the vehicle or the backend system determines the estimated range of the vehicle based at least in part on one or more characteristics of the vehicle. The vehicle characteristics may take a variety of forms, for instance, average mileage, size, vehicle weight, motor size (e.g., HP), drag coefficient, etc.” the average mileage can be considered the set point and a decrease in mileage will increase estimated range and be consequence the difference between the vehicle range and distance to destination, e.g. consumption credit)
determining whether the actual value exceeds the setpoint value, and if the actual value exceeds the setpoint value, then deducting an amount of the actual value that is greater than the setpoint value from the consumption credit and, if there is sufficient consumption credit to cover the amount of the actual value, suppressing an automatic reduction of the supply of the energy to the motor; (para [0016] “determining at least an estimate of at least one travel distance between a present location and at least one destination; comparing the determined travel distance with the determined estimated range; and determining whether to limit an operational characteristic of the prime mover of the vehicle based at least in part on a result of the comparison of the determined travel distance and the determined estimated range.” were when difference between the vehicle range and distance to destination, e.g. consumption credits, is sufficient, power is not limited)
if, after each comparison, the consumption credit is zero or insufficient to cover an amount of the actual value that is greater than the setpoint value, then automatically reducing the supply of energy to the motor, so as to bring a subsequent actual value closer to or equal to the setpoint value. (para [0016] “Where the prime mover is an electric motor the method may further include limiting a current supplied to the electric motor of the vehicle in response to determining that the determined travel distance is more than the determined estimated range.” were difference between the vehicle range and distance to destination, e.g. consumption credits, in this case is less than zero and can be insufficient so current supply is being reduced to increase vehicle range so it can reach the current destination)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buck to incorporate the teachings of Luke to limit supply of energy to the motor based no available range headroom, e.g. consumption credits, because it ensures that the vehicle has adequate range to reach a destination increasing convenience (para [0012] “For example, some of the approaches described herein may limit vehicle operation (e.g., speed, acceleration) and/or operation of electrically powered vehicle accessories (e.g., electrically powered accessories such as air conditioning, heating, defrosting, lighting, audio systems, power windows, power locks, seat heaters, global positioning systems, wireless communication systems, and the like) based on various conditions such as a current charge condition or status of an electrical power or energy storage device (e.g., batteries, super- or ultracapacitors), history of such, conditions related to the vehicle (e.g., mileage, weight, size, drag coefficient), conditions related to a driver or operator of the vehicle (e.g., history with respect to speed, acceleration, mileage) and/or environmental conditions (e.g., ambient temperature, terrain). For example, a controller may control operation of one or more power converters to limit current and/or voltage supplied to a traction electric motor of the vehicle or vehicle accessories, as needed to ensure adequate range to reach a site of replacement or replenishment.”)

Regarding Claim 2, Buck in view of Luke teaches The method of claim 1, Buck further teaches wherein the motor drives a motor vehicle and a value for distance consumption of the vehicle is defined as the specific parameter. (As discussed in claim one, Buck is directed towards controlling a motor vehicle driving on a journey. Distance consumption is defined as the specific parameter as shown in fig. 2 label 105 where permissible rate consumption is defined based on energy supply and distance)

Regarding Claim 3, Buck in view of Luke teaches The method of claim 2, Luke further teaches further comprising the step of: i) determining the setpoint value on the basis of an instantaneous vehicle weight. (para [0012] “For example, some of the approaches described herein may limit vehicle operation (e.g., speed, acceleration) ….. based on various conditions such as a current charge condition or status of an electrical power or energy storage device (e.g., batteries, super- or ultracapacitors), history of such, conditions related to the vehicle (e.g., mileage, weight, size, drag coefficient), conditions related to a driver or operator of the vehicle (e.g., history with respect to speed, acceleration, mileage) and/or environmental conditions (e.g., ambient temperature, terrain). For example, a controller may control operation of one or more power converters to limit current and/or voltage supplied to a traction electric motor of the vehicle or vehicle accessories, as needed to ensure adequate range to reach a site of replacement or replenishment.”)

Regarding Claim 5, Buck in view of Luke teaches The method of claim 1, Buck further teaches wherein any parameter that correlates with the energy consumption of the motor is definable as the target variable. (Column 3 “Otherwise, the method is continued with step 105, in which the current energy supply E is interrogated and the consumption rate per unit distance K=E/D permitted for covering the remaining distance D is determined. Although this consumption rate K may be exceeded for a brief period, it must be complied with on average in order to be able to reach the destination with the existing energy supply E.”)

Regarding Claim 7, Buck in view of Luke teaches The method of claim 1, Buck further teaches further comprising the steps of: k) providing an electronic control system; I) storing the setpoint value in the electronic control system as a variable that is programmable, such that an initially defined setpoint value is replaceable with another setpoint value. (“FIG. 1. A trip computer 1 receives data on the journey ahead from the vehicle user via an input unit 2 and combines these data with vehicle-related measurement data, in particular a distance recording 3 and an energy-supply recording 4, to determine a set point V for a device for driving-power limitation 6. The trip computer 1 may also make use of empirical data stored in a memory 5. If the trip computer 1 also undertakes navigation tasks, road-network information is also stored in the memory 5. Also provided is a display unit 7 which is used for the menu-guided input of the journey data and to inform the vehicle user.” Where a computer is calculating the setpoint value. As this is done by a computer the setpoint value must be stored in memory and is replaceable based on cyclic nature of the calculation of the set point value as shown in fig. 2 label 103-108.)

Regarding Claim 8, Buck in view of Luke teaches The method of claim 7, Buck further teaches further comprising the step of: m) initiating a pause that suppresses the automatic control over the supply of energy to the motor; wherein the automatic control is suppressed during the pause when the actual value exceeds the setpoint value. (column 8 “A device according to the invention for driving-power limitation is shown in FIG. 4. The device essentially represents an electronic accelerator pedal where, in a manner known per se, the position of the accelerator pedal 8 is detected by means of a potentiometer 9 and passed to a drive control system (not shown). According to the invention, the structurally provided travel of the accelerator pedal 8 is divided into two ranges which are represented by the angles .alpha. and .beta.. The angle .alpha. covers the power range below the power range of the vehicle inhibited in accordance with the set point value V. In the range of the angle .beta., the accelerator pedal can only be operated with an increased actuating force. This angular range makes available a controllable kickdown function in which it is possible to specify higher driving powers in a continuously increasing manner. The power range extends from the power which the set point value V still just permits to the maximum power of the drive.” Where if pedal is pressed fully maximum power is available thus any reduction is paused.)

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over by Buck et al. (US 5627752 A; hereinafter known as Buck) in view of Luke et al. (US 20130030630 A1, hereinafter known as Luke) and official notice.

Regarding Claim 4, Buck in view of Luke teaches The method of claim 3. wherein the step of determining the setpoint value includes the step of: j) automatically calculating the instantaneous vehicle weight (para [0012] “For example, some of the approaches described herein may limit vehicle operation (e.g., speed, acceleration) ….. based on various conditions such as a current charge condition or status of an electrical power or energy storage device (e.g., batteries, super- or ultracapacitors), history of such, conditions related to the vehicle (e.g., mileage, weight, size, drag coefficient), conditions related to a driver or operator of the vehicle (e.g., history with respect to speed, acceleration, mileage) and/or environmental conditions (e.g., ambient temperature, terrain). For example, a controller may control operation of one or more power converters to limit current and/or voltage supplied to a traction electric motor of the vehicle or vehicle accessories, as needed to ensure adequate range to reach a site of replacement or replenishment.”) 

Buck in view of Luke does not teach by comparing a desired torque with an actual acceleration of the vehicle.

Official notice teaches by comparing a desired torque with an actual acceleration of the vehicle. (This relationship is based on fundamental law of physics F=ma. F being torque, a being actual acceleration, thus m being instantaneous weight can be easily determined using this relationship.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buck in view of Luke to incorporate the teachings of official notice to determine instantaneous weight using the concept of f=ma because it can determine the weight of the vehicle regardless of how the vehicle is loaded with passengers or cargo potentially increasing accuracy of the weight determination.


Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Buck et al. (US 5627752 A; hereinafter known as Buck) in view of Luke et al. (US 20130030630 A1, hereinafter known as Luke) and applicant admitted prior art.

Regarding Claim 6, Buck in view of Luke teaches The method of claim 5. Buck further teaches wherein the motor is an internal combustion engine that exhausts an emission gas (Column 4“Various means are possible for driving-power limitation, e.g. rotational speed limitation, inhibition of the driving power above an acceleration or speed limit. Direct power limitation is also possible, for example, by fuel-supply limitation in the case of the diesel internal combustion engine”) 
Buck in view of Luke does not teach
Applicant admitted prior art teaches wherein a component of the emission gas is definable as the target variable. (Applicant’s specification para [0031], “It is known in the automotive field, how to calculate the fuel consumption of an engine, based on the C02 emissions.” Buck already teaches fuel consumption as the target variable as discussed in the claim 1 rejection, since it known within the art how to determine fuel consumption based on CO2 emissions it would make sense to us CO2 emissions as an alternative)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buck in view of Luke to incorporate the teachings of applicant admitted prior art to CO2 and emissions gas as the target variable because would have been obvious to try as it is known within the art that CO2 emissions can be used to determine fuel consumption.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Buck et al. (US 5627752 A; hereinafter known as Buck) in view of Luke et al. (US 20130030630 A1, hereinafter known as Luke) and Tokimasa et al. (US 20090048755 A1; hereinafter known as Tokimasa).

Regarding Claim 9, Buck in view of Luke teaches The method of claim 8. 
Buck in view of Luke does not teach Further comprising the step of: n) setting a time limit for the pause, wherein, at the end of the time limit, the pause is lifted and the automatic control is activated.
Tokimasa teaches Further comprising the step of: n) setting a time limit for the pause, wherein, at the end of the time limit, the pause is lifted and the automatic control is activated. (para [0080] “[0080] The acceleration override state is canceled to restart the cruise control at a time when the requested drive axle torque that is requested by the accelerator operation during the acceleration override becomes lower than the desired axle torque which is calculated by the feedforward calculation based on the travel resistance. For this reason, as shown in FIG. 11, even when the travel resistance changes during the acceleration override, the cruise control restarts at an appropriate time corresponding to the travel resistance (for example, an early time when the road is an up-slope (ascent), and a later time when the road is a down-slope (descent). Moreover, the desired axle torque at the time of restart is appropriate according to the travel resistance. Accordingly, as shown in FIG. 12, the hunting of the vehicle speed V is liable to occur at the time of deceleration after the acceleration override state is canceled in the conventional control (broken line). On the contrary, in the control of this embodiment (solid line), the deceleration is smoothly conducted without hunting.”) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buck in view of Luke to incorporate the teachings of Tokimasa et al. to have the control resume after a override, e.g. pause, upon reaching a set time limit because it increases convenience as the driver does not have to manually initiate a restate/resume of control.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Buck et al. (US 5627752 A; hereinafter known as Buck) in view of Luke et al. (US 20130030630 A1, hereinafter known as Luke) and Boehm et al. (translation of WO 2015110274 A1; hereinafter known as Boehm).

Regarding Claim 10, Buck in view of Luke teaches The method of claim 1.

 Buck in view of Luke does not teach further comprising the step of: o) defining a power output by the motor in relation to a quantity of energy supplied to the motor as the specific parameter.

Boehm teaches further comprising the step of: o) defining a power output by the motor in relation to a quantity of energy supplied to the motor as the specific parameter. (Claim 1 – Claim 4 where vehicle speed is being controlled and potentially reduced based on efficiency of the motor, e.g. “a power output by the motor in relation to a quantity of energy supplied to the motor” ) 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buck in view of Luke to incorporate the teachings of Boehm to control the vehicle based on motor efficiency to maximize efficiency because it reduces energy costs.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over by Buck et al. (US 5627752 A; hereinafter known as Buck) in view of Luke et al. (US 20130030630 A1, hereinafter known as Luke), Boehm et al. (translation of WO 2015110274 A1; hereinafter known as Boehm), and Betz et al. (US 20080121448 A1; hereinafter known as Betz).

Regarding Claim 11, Buck in view of Luke and Boehm teaches The method of claim 10.

 Buck in view of Luke and Boehm does not teach wherein the motor powers an electric generator, the method further comprising the step of: p) defining power output of the generator in relation to the supply of energy to the motor as the specific parameter.

Betz teaches wherein the motor powers an electric generator, the method further comprising the step of: p) defining power output of the generator in relation to the supply of energy to the motor as the specific parameter. (Fig. 2 were the power source 14 is a motor and generator 16 is an electric generator, para [0014] “For example, electric powertrain 12 may include a power source 14, for example, a diesel engine, a gasoline engine, a natural gas engine, a gas-turbine engine, or any other engine known in the art. Power source 14 may be operatively associated with a generator 16 and may drive generator 16 such that mechanical energy from power source 14 is converted into electric energy. Generator 16 may be any known AC or DC generator such as, permanent magnet, induction, switched-reluctance, or a hybrid combination of the above, and may also be sealed, brushless, and/or liquid cooled, for example, to provide a more durable design.” The efficiency of the conversion of fuel , e.g. supply of energy, to electrical energy, e.g. power output, is being maximized, e.g. is being set as a specific parameter para [0036] “According to some embodiments, master controller 36 may maximize the electric energy conversion efficiency of generator 16. For example, master controller 36 may be used to allow power source 14 to operate at a relatively narrow speed and/or load range to maximize fuel efficiency and/or minimize exhaust emissions, regardless of the real time power requirements of machine 10. Furthermore, master controller 36 may be used to maximize the efficiency of the operation of generator 16 by optimizing its load and/or rotational speed.”) 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buck in view of Luke and Boehm to incorporate the teachings of Betz to have the specific parameter be based on power output efficiency because it reduces energy costs (Betz para [0003] “Furthermore, increasing the fuel efficiency of machines has also become more important, for example, to reduce increased costs associated with the rising price of fossil fuels and/or the reliance on imported oil.”).


Claim(s) 12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over by Buck et al. (US 5627752 A; hereinafter known as Buck) in view of Ge (US 20160138466 A1).


Regarding claim 12 Buck teaches A control device for running a program that controls a supply of energy to a motor, the control device comprising: (Fig. 1 which shows a trip computer that controls driving power based on inputs and energy supply and distance)
an electronic controller; and (Fig.1 Label 1)
connection that allow the control device to be connected to an electronic motor control; (Fig. 1 label 1, label 6, and Column 4 “Direct power limitation is also possible, for example, by fuel-supply limitation in the case of the diesel internal combustion engine or current limitation in the case of the electric vehicle. The latter is particularly worthwhile because the energy that can be taken from the battery decreases disproportionately with the discharge current and would result in a severe drop in the range in the upper load range.” where the computer communicates with a device for driving-power limitation, e.g. some sort of motor control device, thus a connection is inherent. As is well known in the art, vehicle computers and controllers are commonly connected by wired connectors.)
and a display for showing a specified setpoint value.
(column 4 “Further possibilities for driving-power limitation are to display a guideline speed upon the exceeding of which a warning signal is emitted or in specifying a cruising speed to a cruise control.” Where a guideline speed can be considered a setpoint value. Additionally, even though not claimed a guideline speed can be considered a specific parameter the correlates to the energy consumption of the motor.)


While Buck teaches a connection that allow the control device to be connected to an electronic motor control, Buck does not explicitly teach connectors that allow the control device to be connected to an electronic motor control

However Ge teaches connectors that allow the control device to be connected to an electronic motor control (para [0031] “It will be appreciated that the data connections between the IC engine 104, the energy storage device 108, the generator 106, the user interface 124, the motor-generator 144, the transmission 146, the transfer gear box 148, the motor 182 and the controller 130 may include wired connections, wireless connections, combinations thereof, or any other data communication means known in the art.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buck to incorporate the teachings of Ge to have the connection between the trip computer, e.g. control device, be connected to a device for driving-power limitation, e.g. an electronic motor control, because it would have been obvious to try. Connectors are commonly used to connect various vehicle electronic devices together.



Regarding claim 14 Buck The control device of claim 12, further comprising: a display for showing an available consumption credit. (column 3 “In step 108, the vehicle user is simultaneously informed on a display panel of all the important data and parameters which are significant for the allocation of the energy supply, such as, for example, the total distance, the remaining distance, the range and the anticipated journey time at the current speed of travel.” Range is the amount a vehicle can travel on its energy supply and thus can be considered a “consumption credit”) It should be noted there is not an explicit definition for consumption credit provided in the specification nor does claim 14 depend on any claims 1-11.


Regarding claim 17 Buck in view of Ge teaches The control device of claim 12. Buck further teaches further comprising: input means for activating a pause in the consumption control method in such a way that, during a pause, a reduction in the supply of energy to the motor is suppressed, even if the actual value exceeds the setpoint value. (column 8 “A device according to the invention for driving-power limitation is shown in FIG. 4. The device essentially represents an electronic accelerator pedal where, in a manner known per se, the position of the accelerator pedal 8 is detected by means of a potentiometer 9 and passed to a drive control system (not shown). According to the invention, the structurally provided travel of the accelerator pedal 8 is divided into two ranges which are represented by the angles .alpha. and .beta.. The angle .alpha. covers the power range below the power range of the vehicle inhibited in accordance with the set point value V. In the range of the angle .beta., the accelerator pedal can only be operated with an increased actuating force. This angular range makes available a controllable kickdown function in which it is possible to specify higher driving powers in a continuously increasing manner. The power range extends from the power which the set point value V still just permits to the maximum power of the drive.” Where if pedal is pressed fully maximum power is available thus any reduction is paused.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668